   8:20-cv-00212-JFB-MDN Doc # 15 Filed: 07/07/20 Page 1 of 1 - Page ID # 34


                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

JOHN RAINES, as Trustee of the
Carpenters & Joiners Welfare Fund, and
each of their successors; TIM MCGOUGH,                       8:20CV212
As Trustee of The Carpenters & Joiners
Welfare Fund, and each of their successors;
and JOHN RAINES, As Trustee of the                             ORDER
Carpenters and Joiners Apprenticeship and
Journeymen Training Trust Fund, and each
of their successors;

                    Plaintiffs,

       vs.

KENNY WINGENDER,

                    Defendant,

Wells Fargo Bank, N.A.
1101 Galvin Rd S,
Bellevue, NE 68005,

             Garnishee.



      Pursuant to the Motion (Filing No. 11) submitted by Plaintiffs/Judgment

Creditor, IT IS ORDERED that Garnishee Wells Fargo Bank, N.A. shall make

payment to Plaintiffs/Judgment Creditors in the amount of $6,986.79 in satisfaction

of Plaintiffs/Judgment Creditors’ judgment against Defendant/Judgment Debtor in

the amount of $6,986.79. Payment shall be mailed by Garnishee to

Plaintiffs/Judgment Creditors within ten (10) business days of the Court’s Order.

      Dated this 7th day of July, 2020.

                                              BY THE COURT:

                                              s/ Joseph F. Bataillon
                                              Senior United States District Judge
